Title: IX. Final Text of the Dutch-American Convention on Recaptures, 6 September 1782
From: Netherlands, States General of,Adams, John
To: 



ante 6 September 1782


Convention between the Lords the states general of the united Netherlands, and the United States of America concerning Vessells recaptured.
The Lords the States General of the United Netherlands, and the united States of America, being inclined to establish some uniform Principles, with Relation, to Prizes made, by Vessells of War and commissioned by the two contracting Powers, upon their common Ennemies, and to Vessells of the Subjects of either Party captured by the Ennemy, and recaptured by Vessells of War, commissioned by either Party, have agreed, upon the following Articles.
Article 1.
The Vessells of either of the two Nations, recaptured by the Privateers of the other, shall be restored to the first Proprietor, if such Vessells have not been Four and Twenty hours in the Power of the Ennemy; provided the owner of the Vessell recaptured pay therefor, one Third of the value of the Vessell, as also of that of the Cargo, the Cannons and Apparrell, which Third shall be valued by Agreement between the Parties interrested; or, if they cannot agree, thereon, among themselves, they shall address themselves to the officers of the Admiralty of the Place, where the Privateer, who has retaken the Vessell shall have conducted her.
Article 2.
If the Vessell recaptured has been more than Twenty four hours in the Power of the Ennemy, she shall belong entirely, to the Privateer who has retaken her.
Article 3.
In case, a Vessell shall have been recaptured, by a Vessell of War, belonging to the States General of the united Netherlands or to the united States of America, she shall be restored to the first owner, he paying a Thirtieth Part of the Value of the Ship, her Cargo, Cannons and Appurtenances Apparell, if she has been recaptured, in the Interval of Twenty four hours and the Tenth Part, if she has been recaptured, after the Twenty four Hours: which Sums shall be distributed in form of Gratifications to the Crews of the Vessells which shall have retaken her.
The Valuation of the said Thirtieth Parts, and Tenth Parts shall be regulated, according to the Tenour of the first Article of the present Convention.
Article 4.
The Restitution of Prizes, whether they may have been retaken by Vessells of War, or by Privateers, in the mean time and untill requisite and Sufficient Proofs can be given of the Property of Vessells recaptured, shall be admitted, in a reasonable time, under Sufficient Sureties for the Observation of the aforesaid Articles.
Article 5.
The Vessells of War and Privateers, of one and of the other of the two Nations, shall be, reciprocally, both in Europe, and in the other Parts of the World, admitted, in the respective Ports of each, with their Prises, which may be unloaded and Sold, according to the formalities used in the State, where the Prise shall have been conducted, as far as may be consistent with the 22d. Article of the Treaty of Commerce: Provided always, that the Legality of Prises by the Vessells of the Low Countries, shall be decided conformably to the Laws and Regulations established, in the United Netherlands; as likewise that of American Vessells Prises made by American Vessells, shall be judged, according to the Laws and Regulations determined by the United States of America.
Article 6.
Moreover, it shall be free for the States General of the United Netherlands as well as for the United States of America, to make such Regulations as they shall judge necessary, relative to the Conduct; which their respective Vessells and Privateers ought to hold, in Relation to the Vessells which they shall have taken and conducted into the Ports of the two Powers.
In Faith of which We the Deputies and Plenipotentiaries of the Lords the States General of the United Netherlands, and Minister Plenipotentiary of the United States of America, have, in Virtue of our respective Authorities and Full Powers, Signed these Presents and confirm­ed the Same, with the Seal of our Arms.
Done at the Hague the.
